                        1:19-cv-01047-JES-JEH # 58           Page 1 of 3
                                                                                                     E-FILED
                                                                    Monday, 03 August, 2020 05:24:04 PM
                                                                            Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 PEORIA DIVISION

K.R., a Minor, by and through             )
SHREZE JOHNSON, as Parent and Next Friend;)
and SHREZE JOHNSON, Individually;         )
                                          )
                Plaintiffs,               )
                                          )                 Case No. 1:19-cv-01047
        v.                                )
                                          )
UNITED STATES OF AMERICA;                 )
OSF HEALTHCARE SYSTEM, an Illinois        )
Corporation d/b/a SAINT FRANCIS MEDICAL   )
CENTER; BRADLEY NITZSCHE, M.D.;           )
MICHAEL LEONARDI, M.D.; DOUGLAS C.        )
HARRINGTON, M.D., S.C., an Illinois       )
Corporation; DOUGLAS C. HARRINGTON, M.D.;)
ILLINOIS HOSPITAL MEDICINE ASSOCIATES,)
P.C., an Illinois Corporation; ANTHONY J. )
CARUSO, M.D.; OSF MULTI-SPECIALTY         )
GROUP, an Illinois Corporation; SHELLY    )
SHALLAT, M.D.; and SUSAN RAMIRO, M.D.; )
                                          )
                Defendants.               )

                                     DISCOVERY PLAN

       Counsel for the Plaintiffs, K.R., a Minor, by and through Shreze Johnson, as Parent and

Next Friend; and Shreze Johnson, Individually; and counsel for Defendants, United States of

America; OSF Healthcare System, an Illinois Corporation d/b/a Saint Francis Medical Center;

Bradley Nitzsche, M.D.; Michael Leonardi, M.D.; Douglas C. Harrington, M.D., S.C., an Illinois

Corporation; Douglas C. Harrington, M.D.; Illinois Hospital Medicine Associates, P.C., an Illinois

Corporation; Anthony J. Caruso, M.D.; OSF Multi-Specialty Group, an Illinois Corporation; and

Shelley Shallat, M.D., having met by telephone conference on July 29, 2020 for the purpose of

formulating a proposed discovery schedule for consideration by the Court; and Counsel for

Defendant Susan Ramiro, M.D., who filed an appearance in this matter on July 30, 2020, having

                                                1
                        1:19-cv-01047-JES-JEH # 58                Page 2 of 3




reviewed and agreed to the proposed discovery schedule on July 31, 2020; the remaining parties

hereby submit the following agreed deadlines for the Court’s consideration:

   1. Submission of Agreed HIPAA Orders: 8/14/2020

   2. Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1): 9/10/2020

   3. Amendment of the pleadings: 11/9/2020

   4. Joining additional parties: 11/9/2020

   5. Responses to written discovery: 11/16/2020

   6. Close of fact discovery: 11/12/2021

   7. Disclosure of Plaintiffs’ experts: 12/13/2021

   8. Disclosure of Plaintiffs’ expert reports: 12/20/2021

   9. Plaintiffs’ experts deposed by: 3/1/2022

   10. Disclosure of Defendants’ experts: 5/2/2022

   11. Disclosure of Defendants’ expert reports: 5/9/2022

   12. Defendant’s experts deposed by: 7/29/2022

   13. Completion of all discovery: 8/31/2022

   14. Dispositive motions: 9/30/2022

 Attorneys for Plaintiff:                              Attorney for Defendant USA:
 Matthew L. Williams                                   Kimberly Klein
 Eirene N. Salvi                                       U.S. ATTORNEY’S OFFICE
 SALVI, SCHOSTOK & PRITCHARD P.C.                      211 Fulton Street, Suite 400
 161 N. Clark Street, 47th Floor                       Peoria, IL 61602
 Chicago, IL 60601                                     309-671-7050
 312-372-1227
 Attorneys for Defendants OSF Healthcare System,       Attorneys for Defendants Dr. Anthony J. Caruso
 Dr. Bradley Nitzsche, Dr. Michael Leonardi, OSF       and Illinois Hospital Medicine Associates, P.C.:
 Multi-Specialty Group, and Dr. Shelley Shallat:       Adrian Harless
 Rhonda Ferrero-Patten                                 Emily Perkins
 Kevin T. Abbott                                       Heyl, Royster, Voelker & Allen, P.C.
 Hinshaw & Culbertson LLP                              3731 Wabash Avenue
 416 Main Street, 6th Floor                            Springfield, IL 62711
 Peoria, IL 61602                                      217-522-8822
 309-674-1025

                                                   2
                      1:19-cv-01047-JES-JEH # 58                Page 3 of 3




Attorneys for Defendants Douglas C. Harrington       Attorneys for Defendant Dr. Susan B. Ramiro:
M.D., S.C. and Dr. Douglas C. Harrington:            Sherri M. Arrigo
Peter W. Brandt                                      Katie B. Trucco
Jonathan J. Bobell                                   Donohue Brown Mathewson & Smyth, LLC
Livingston, Barger, Brandt & Schroeder, LLP          140 S. Dearborn St., Suite 800
115 W. Jefferson Street, Suite 400                   Chicago, IL 60603
Bloomington, IL 61701                                312-422-0900
309-828-5281




                                                 3
